DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment of April 23, 2019 has been received and entered.  Claims 2-10 have been amended, no claims have been cancelled, and no claims have been newly added.  Claims 1-10 are pending and under election/restriction requirement.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 drawn to a use of a cationic polymer having quaternary ammonium groups which is either a homopolymer of 

    PNG
    media_image1.png
    132
    325
    media_image1.png
    Greyscale
or a copolymer of 


    PNG
    media_image2.png
    179
    873
    media_image2.png
    Greyscale

for the protection of hair against UV damage; wherein R1 and R2 represent independently from each other either a linear or a branched C1-C10 alkyl group, particularly a linear or branched C1-C33-alkyl group; and R3 and R4 represent independently from each other either H or a methyl group.

Group II, claim(s) 8-10, drawn to a  method of protecting hair from UV damage comprising the steps: a)    applying a cationic polymer having quaternary ammonium groups to the surface of hair; b)    exposing the hair to which cationic polymer having quaternary ammonium groups has been applied according to step a) to UV radiation; c)    observing a lower level of hair damages after UV exposure according to step b) as compared to hair which has been exposed to UV radiation according to step b), however, to which no cationic polymer having quaternary ammonium groups has been applied according to erein the cationic polymer having quaternary ammonium groups is either a homopolymer of 

    PNG
    media_image1.png
    132
    325
    media_image1.png
    Greyscale

Or a compolymer of 

    PNG
    media_image2.png
    179
    873
    media_image2.png
    Greyscale

	Wherein R1 and R2 represent independently from each other either a linear or a branched C1-C10 alkyl group, particularly a linear or branched C1-C3 alkyl group; and R3 and R4 represent independently from each other either H or a methyl group.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	The technical feature of the invention is a cationic polymer having quaternary ammonium groups which is either a homopolymer 

    PNG
    media_image1.png
    132
    325
    media_image1.png
    Greyscale
or a copolymer of

    PNG
    media_image2.png
    179
    873
    media_image2.png
    Greyscale

 However the technical feature is disclosed by Hessefort et al. (Pub. No.: WO 2004/043412; Pub. Date: May 27, 2004).   Hessefort discloses a composition for protecting hair from UV light (abstract and Examples) comprising polyquaternium-6, polyquaternium-7, and polyqyateranium22 (page 18 lines1-3).  Therefore, the claims lack a novel technical feature and are not so linked as to form an invention.
REQUIREMENT FOR UNITY OF INVENTION
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group II:	Generic Claims:  1 and 8
Species 1: Claims 1-10: a single quaternary ammonium group selected.  Applicant must elect a single species for the quaternary ammonium group selected from the group consisting of a homopolymer of

    PNG
    media_image1.png
    132
    325
    media_image1.png
    Greyscale

Or a copolymer of

    PNG
    media_image2.png
    179
    873
    media_image2.png
    Greyscale
 , polyquatemium-6, polyquatemium-7, polyquaternium-22 and polyquatemium-39.  If Applicant elects the homopolymer or copolymer, Applicant must elect a single embodiuemnt identifying each unit of the copolymer and each R group.
	 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 8

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A)	all alternatives have a common property or activity; AND

	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The chemical compounds of a quaternary ammonium homopolymer, copolymer, and different polyquaterniums are not regarded as being of similar nature because all of the alternatives do not share a common stability, reactivity, and denaturation enthalpy. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be 
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617